Exhibit 10.2

EXECUTION COPY

 

 

 

364-DAY CREDIT AGREEMENT

dated as of

September 8, 2011

among

NORTHROP GRUMMAN CORPORATION

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      16   

SECTION 1.03.

   Terms Generally      16   

SECTION 1.04.

   Accounting Terms; GAAP      16   

SECTION 1.05.

   [Intentionally Omitted]      16   

SECTION 1.06.

   Unrestricted Subsidiaries      16   

ARTICLE II

  

The Credits

  

SECTION 2.01.

   Commitments      17   

SECTION 2.02.

   Loans and Borrowings      17   

SECTION 2.03.

   Requests for Revolving Borrowings      18   

SECTION 2.04.

   Competitive Bid Procedure      18   

SECTION 2.05.

   [Intentionally Omitted]      20   

SECTION 2.06.

   [Intentionally Omitted]      20   

SECTION 2.07.

   Funding of Borrowings      20   

SECTION 2.08.

   Interest Elections      21   

SECTION 2.09.

   Termination and Reduction of Commitments      22   

SECTION 2.10.

   Repayment of Loans; Evidence of Debt; Extension of Maturity Date      22   

SECTION 2.11.

   Prepayment of Loans      24   

SECTION 2.12.

   Fees      24   

SECTION 2.13.

   Interest      25   

SECTION 2.14.

   Alternate Rate of Interest      25   

SECTION 2.15.

   Increased Costs      26   

SECTION 2.16.

   Break Funding Payments      27   

SECTION 2.17.

   Taxes      28   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      31   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      32   

SECTION 2.20.

   Defaulting Lenders      33   

 

i



--------------------------------------------------------------------------------

ARTICLE III  

Representations and Warranties

  

SECTION 3.01.

   Organization; Powers      33   

SECTION 3.02.

   Authorization; Enforceability      34   

SECTION 3.03.

   Governmental Approvals; No Conflicts      34   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      34   

SECTION 3.05.

   Properties      34   

SECTION 3.06.

   Litigation and Environmental Matters      35   

SECTION 3.07.

   No Defaults      35   

SECTION 3.08.

   Investment and Holding Company Status      35   

SECTION 3.09.

   Taxes      35   

SECTION 3.10.

   ERISA      35   

SECTION 3.11.

   Disclosure      36   

SECTION 3.12.

   Use of Proceeds      36   

SECTION 3.13.

   Margin Stock      36   

SECTION 3.14.

   Pari Passu Obligations      36   

ARTICLE IV

  

Conditions

  

SECTION 4.01.

   Effective Date      36   

SECTION 4.02.

   Each Credit Event      37   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.

   Financial Statements and Other Information      38   

SECTION 5.02.

   Notices of Material Events      39   

SECTION 5.03.

   Existence; Conduct of Business      39   

SECTION 5.04.

   Payment of Obligations      39   

SECTION 5.05.

   Insurance      39   

SECTION 5.06.

   Inspection Rights      40   

SECTION 5.07.

   Compliance with Laws      40   

SECTION 5.08.

   Incorporation by Reference      40   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.

   Liens      41   

SECTION 6.02.

   Fundamental Changes      42   

SECTION 6.03.

   Consolidated Debt to Capitalization Ratio      43   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

The Administrative Agent

  

ARTICLE IX

  

Guarantee

  

SECTION 9.01.

   Guarantee      48   

SECTION 9.02.

   Release of Guarantee      50   

ARTICLE X

  

Miscellaneous

  

SECTION 10.01.

   Notices      50   

SECTION 10.02.

   Waivers; Amendments      51   

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      52   

SECTION 10.04.

   Successors and Assigns      53   

SECTION 10.05.

   Survival      56   

SECTION 10.06.

   Counterparts; Integration; Effectiveness      56   

SECTION 10.07.

   Severability      57   

SECTION 10.08.

   No Reliance on Margin Stock      57   

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process      57   

SECTION 10.10.

   WAIVER OF JURY TRIAL      58   

SECTION 10.11.

   Headings      58   

SECTION 10.12.

   Confidentiality      58   

SECTION 10.13.

   Interest Rate Limitation      59   

SECTION 10.14.

   Release of Guarantee      59   

SECTION 10.15.

   Conversion of Currencies      59   

SECTION 10.16.

   USA PATRIOT Act Notice      60   

SECTION 10.17.

   No Fiduciary Relationship      60   

SECTION 10.18.

   Non-Public Information      60   

SECTION 10.19.

   Markit Data      60   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

     

Schedule 2.01

     —         Commitments

ANNEXES:

     

Annex I

     —         Pricing Categories

EXHIBITS:

     

Exhibit A

     —         Form of Assignment and Assumption

Exhibit B-1

     —         Form of Opinion of Sheppard, Mullin, Richter & Hampton LLP,
Borrower’s Counsel

Exhibit B-2

     —         Form of Opinion of Jennifer C. McGarey, Esq., Borrower’s Counsel

Exhibit C

     —         Confidentiality Agreement

Exhibit D-1

     —         Form of U.S. Tax Certificate

Exhibit D-2

     —         Form of U.S. Tax Certificate

Exhibit D-3

     —         Form of U.S. Tax Certificate

Exhibit D-4

     —         Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT dated as of September 8, 2011, among NORTHROP GRUMMAN
CORPORATION, a Delaware corporation, as Borrower; NORTHROP GRUMMAN SYSTEMS
CORPORATION, a Delaware corporation, as Guarantor; the LENDERS party hereto;
JPMORGAN CHASE BANK, N.A., as Administrative Agent; and CITIBANK, N.A., THE
ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agents.

The Borrower has requested that the Lenders extend, and the Lenders are willing
to extend, credit on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“5-Year Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of the date hereof among the Borrower, the Guarantor, the lenders party
thereto; JPMorgan Chase Bank, N.A., as Administrative Agent; and Citibank, N.A.,
The Royal Bank of Scotland plc and Wells Fargo Bank, National Association, as
Syndication Agents.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this 364-Day Credit Agreement (including the Schedules and
Exhibits hereto).



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning assigned to such term in Section 10.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1% per annum. For purposes of clause (c) above, the LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Applicable Commitment Fee Rate” means at any time the applicable rate per annum
set forth on Annex I under the caption “Commitment Fee Rate” based on the
Pricing Category of the Applicable Index Debt on such date.

“Applicable Creditor” has the meaning assigned to such term in Section 10.15(b).

“Applicable Index Debt” means, at any date of determination, (a) prior to the
release of the Guarantor, whichever of (i) the Borrower’s Index Debt and
(ii) the Guarantor’s Index Debt is in the superior (i.e. the numerically lower)
Pricing Category, and (b) after the release of the Guarantor, the Borrower’s
Index Debt.

“Applicable Margin” means, at any time, (a) in the case of any Eurodollar Loan,
(i) prior to the Termination Date, the Credit Default Swap Spread, but in no
event less than the Minimum Applicable LIBOR Margin or higher than the Maximum
Applicable LIBOR Margin, and (ii) on and after the Termination Date, the Maximum
Applicable LIBOR Margin, and (b) in the case of any ABR Loan, (i) prior to the
Termination Date, the Credit Default Swap Spread, but in no event less than the
Minimum Applicable LIBOR Margin or higher than the Maximum Applicable LIBOR
Margin, minus 1% per annum, but in no event less than 0% per annum, and (ii) on
and after the Termination Date, the Maximum Applicable LIBOR Margin minus 1% per
annum, but in no event less than 0% per annum; provided, that if the Credit
Default Swap Spread shall be unavailable, the Applicable Margin shall, prior to
the Termination Date, be determined as provided in the definition of “Credit
Default Swap Spread”.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, then, for purposes of Section 2.20, the
Applicable Percentages shall be calculated disregarding such Defaulting Lender’s
Revolving Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender, and which has the operational
capability to administer revolving credits of the type contemplated by this
Agreement, or which has an arrangement with the related Lender for the
performance of its obligations hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Northrop Grumman Corporation, a Delaware corporation, and its
successors and permitted assigns.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Markets Agreement” means any instrument or agreement evidencing or
governing Capital Markets Debt.

“Capital Markets Debt” means, as of each date of determination, Indebtedness
existing as of that date and issued pursuant to one agreement or indenture or a
group of related agreements or indentures, in each case in an aggregate
principal amount exceeding $150,000,000 that is owed to financial institutions
or evidenced by bonds, notes, debentures or similar instruments.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, whether enacted, adopted, promulgated or
issued before or after the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 10.13.

 

4



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $500,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Confidentiality Agreement” means a confidentiality agreement in the form of
Exhibit C.

“Consolidated Assets” means, at any time, all assets of the Borrower and the
Subsidiaries at such time, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Debt” means, for any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness in the consolidated financial statements of the
Borrower and its Subsidiaries prepared as of such date of determination, plus
all indebtedness for borrowed money and Capital Lease Obligations incurred by
third parties and guaranteed by the Borrower or a Subsidiary not otherwise
reported as indebtedness in such consolidated financial statements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a correlative meaning thereto.

“Credit Default Swap Spread” means at any time, with respect to any Revolving
Loan, the credit default swap spread for the Applicable Index Debt, determined
as of the close of business on the Business Day immediately preceding the most
recent Determination Date applicable to such Revolving Loan, as reported by
Markit and interpolated to the Maturity Date based on Markit Data; provided that
if the Maturity Date will occur in less than one year, the Credit Default Swap
Spread shall be based on the credit

 

5



--------------------------------------------------------------------------------

default swap spread reported for a period of one year. The Credit Default Swap
Spread so determined with respect to any Revolving Loan shall become effective
on the date such Revolving Loan is made or the day immediately following the
most recent applicable Determination Date therefor, as the case may be, and
shall remain in effect through and including the next Determination Date. If at
any applicable Determination Date the Credit Default Swap Spread is unavailable,
the Borrower and the Lenders shall negotiate in good faith (for a period of up
to thirty days after such Determination Date (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for Eurodollar Loans and ABR loans. The Applicable Margin for
Eurodollar Loans and ABR Loans at any date of determination thereof during the
Negotiation Period shall be based upon the then most recently available quote of
the Credit Default Swap Spread. If no such alternative method is agreed upon
during the Negotiation Period, then, at all times prior to the Termination Date,
the Applicable Margin at any date of determination subsequent to the end of the
Negotiation Period shall be (a) in the case of Eurodollar Loans, 75% of the
Maximum Applicable LIBOR Margin, and (b) in the case of ABR Loans, 75% of the
Maximum Applicable LIBOR Margin minus 1.00% per annum (but in no event less than
zero).

“Credit Party” means the Administrative Agent and each other Lender.

“Data Provider” has the meaning assigned to such term in Section 10.19(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to such Credit Party and the Administrative Agent,
(d) has become a “Defaulting Lender” under and as defined in the 5-Year Credit
Agreement or (e)(i) has become the subject of a Bankruptcy Event, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) has taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender by a Governmental Authority.

 

6



--------------------------------------------------------------------------------

“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.

“Designated Users” has the meaning assigned to such term in Section 10.19(a).

“Determination Date” means (a) in the case of any Eurodollar Loan, the second
Business Day prior to the borrowing of such Loan and the second Business Day
prior to the continuation of such Loan for an additional Interest Period,
provided that, in the case of any Eurodollar Loan having an Interest Period of
greater than three months, the second Business Day prior to each three-month
period succeeding the initial three-month period shall also be a Determination
Date, (b) in the case of any ABR Loan, the date of an initial borrowing of any
ABR Loans (prior to which no ABR Loans were outstanding) and thereafter the
first Business Day of each fiscal quarter so long as any ABR Loans are
outstanding.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or the Guarantor hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of

 

7



--------------------------------------------------------------------------------

which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such recipient is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b) or 10.02(c)), any withholding
tax that is imposed (including FATCA) by the United States of America on amounts
payable to such Foreign Lender by the Borrower or the Guarantor from locations
in the United States of America at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” means the Borrower’s Amended and Restated Credit
Agreement dated as of August 10, 2007 (as amended, restated, replaced,
supplemented or modified from time to time), as in effect immediately prior to
the effectiveness of this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt Agreement” means any agreement, or group of related agreements,
evidencing Funded Debt.

 

8



--------------------------------------------------------------------------------

“Funded Debt” means any Indebtedness for borrowed money (other than Loans under
this Agreement) of the Borrower and/or one or more of its Restricted
Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means Northrop Grumman Systems Corporation, a Delaware corporation
and a direct wholly owned subsidiary of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, for any Person, indebtedness for borrowed money and
Capital Lease Obligations reported as indebtedness in the consolidated financial
statements of that Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by that Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness in such consolidated financial
statements.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
that does not have the benefit of any guarantee or other credit enhancement
(other than (i) in the case of indebtedness of the Guarantor, a guarantee by the
Borrower or (ii) in the case of indebtedness of the Borrower, but only prior to
the release of the guarantee set forth in Article IX, a guarantee by the
Guarantor).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the

 

9



--------------------------------------------------------------------------------

case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months thereafter, or any other period agreed to by the
Borrower and each applicable Lender, as the Borrower may elect, (b) with respect
to any Eurodollar Competitive Borrowing, the period commencing on the date of
such Borrowing and ending 7 days thereafter, or on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, or
any other period agreed to by the Borrower and each advancing Lender, as the
Borrower may elect, and (c) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.15(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
compliance with Section 10.04, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for US Dollar

 

10



--------------------------------------------------------------------------------

deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which US Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Loan Parties” means the Borrower and the Guarantor (but, in the case of the
Guarantor, only for so long as the Guarantor has not been released from the
guarantee contained in Section 9.01 pursuant to Section 9.02 or Section 10.14).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board.

“Markit” means Markit Group Limited or any successor thereto.

“Markit Data” has the meaning assigned to such term in Section 10.19(a).

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Loan Parties to perform their obligations under this Agreement, (b) the
validity or enforceability of this Agreement, (c) the rights and remedies of any
Lender or the Administrative Agent under this Agreement, or (d) the timely
payment of the principal of or interest on the Loans or other amounts payable in
connection therewith.

“Material Payment Default” means, as to any Funded Debt Agreement, that any
amount of principal or interest aggregating $100,000 or more is overdue
thereunder.

“Maturity Date” means the Termination Date or any later date to which the
Maturity Date shall have been extended pursuant to Section 2.10(f).

“Maximum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Maximum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

 

11



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Minimum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Minimum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act of 1934.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.04(c)(i).

“Participant Register” has the meaning set forth in Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due, or remain payable
without penalty, or are being contested in good faith and by proper proceedings;

 

12



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by proper proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group.

“Pricing Category” has the meaning assigned to such term in Annex I.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

13



--------------------------------------------------------------------------------

“Representatives” has the meaning assigned to such term in Section 10.12.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as shareholders’ equity on a consolidated
balance sheet of the Borrower prepared as of such time.

“Significant Subsidiary” means, as of each determination date, each Subsidiary
with a book value of total assets, net of depreciation and amortization and
after intercompany eliminations, in excess of $200,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

 

14



--------------------------------------------------------------------------------

“Syndication Agents” means Citibank, N.A., The Royal Bank of Scotland plc and
Wells Fargo Bank, National Association, in their capacity as syndication agents
hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Telecopy” means telecopier, facsimile, or other similar means of transmission
of documentation, including e-mail transmission of pdf files bearing, where
required, appropriate signatures.

“Termination Date” means September 6, 2012.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the borrowing of Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.

“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary, shall be an Unrestricted Subsidiary.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009, as amended from
time to time).

“US Dollars” or “$” means the lawful money of the United States of America.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Utilization Percentage” means the percentage produced by dividing (i) the
aggregate Revolving Credit Exposures by (ii) the aggregate Commitments;
provided, that if the Commitments have been terminated, the Utilization
Percentage shall at all times be 100%.

 

15



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. [Intentionally Omitted]

SECTION 1.06. Unrestricted Subsidiaries. The Borrower may, at any time and from
time to time, designate any Subsidiary (other than any Significant Subsidiary or
any Subsidiary that shall own any Equity Interests or Indebtedness of the
Borrower or any Restricted Subsidiary) as an Unrestricted Subsidiary by delivery
of a written notice of such designation to the Administrative Agent; provided
that (a) no Default shall exist at the time of any such designation and
(b) after giving effect to such designation, the aggregate assets of all
Unrestricted Subsidiaries shall not exceed 15% of Consolidated Assets. The
Borrower may, at any time and from time to time, designate any Unrestricted
Subsidiary as a Restricted Subsidiary by delivery of written notice of such
designation to the Administrative Agent. If, as of the end of any fiscal
quarter, the aggregate combined assets of all Unrestricted Subsidiaries shall
exceed 15% of Consolidated Assets, then the Borrower shall, not later than 30
days after the delivery of the certificate referred to in Section 5.01(c) with
respect to such fiscal quarter, eliminate such excess by designating one or more
Unrestricted Subsidiaries as Restricted Subsidiaries.

 

16



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in US Dollars in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $25,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $5,000,000 and
not less than $25,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Revolving Borrowings outstanding.

 

17



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each

 

18



--------------------------------------------------------------------------------

such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or Telecopy to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by Telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by Telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by Telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by Telecopy, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 11:00 a.m.,

 

19



--------------------------------------------------------------------------------

New York City time, three Business Days before the date of the proposed
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
Telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. [Intentionally Omitted]

SECTION 2.06. [Intentionally Omitted]

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
the Designated Payment Account.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with

 

20



--------------------------------------------------------------------------------

paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
Telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

21



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt; Extension of Maturity Date.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.

 

22



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(f) The Borrower may, by notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) given not less than 45 days and
not more than 60 days prior to the Termination Date, extend the Maturity Date to
a date not later than the first anniversary of the Termination Date; provided
that any such extension of the Maturity Date shall be subject to the
satisfaction, on and as of the Termination Date, of the following conditions:

(i) the representations and warranties of the Borrower set forth in Article III
(other than those set forth in Sections 3.04(b), 3.06, 3.09 and 3.10) shall be
true and correct in all material respects on and as of the Termination Date; and

(ii) immediately before and after the Termination Date, no Event of Default
shall have occurred and be continuing.

An extension of the Maturity Date as set forth herein shall be deemed to
constitute a representation and warranty by the Borrower on and as of the
Termination Date as to the matters specified in paragraphs (i) and (ii) of this
Section 2.10(f). Loans repaid or prepaid after the Termination Date may not be
reborrowed.

 

23



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay or repay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the sum of the Commitments, the Borrower shall not later than
the next Business Day prepay Revolving Borrowings in an aggregate amount equal
to such excess.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by Telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment; provided that in the
case of any prepayment required to be made within one Business Day under
paragraph (b) above the Borrower will give such notice as soon as practicable.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13 and payments, if any,
pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) On the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender a term-out fee equal to 1.0% of the
outstanding amount of such Lender’s Loans that are not repaid on the Termination
Date.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

24



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

25



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or Telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) by an amount deemed by that
Lender in good faith to be material, then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), in each case by an amount deemed by that Lender in good faith
to be material, then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

26



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section and setting forth the basis for the determination thereof,
together with supporting calculations, shall be delivered to the Borrower and
shall be conclusive absent manifest error. In determining such amount or
amounts, such Lender shall act reasonably and in good faith, and may use any
reasonable averaging and attribution methods. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(c) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each affected Lender for the loss,
cost and expense attributable to such event (which loss, cost or expense will
not be deemed to include lost profit). In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate (without adding thereto the
Applicable Margin) that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for US Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth the basis for the determination
thereof, together with supporting calculations, shall be delivered to the
Borrower and shall be conclusive absent manifest error. In determining such
amount or amounts, such Lender shall act reasonably and in good faith. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

27



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower and setting forth the basis for the determination thereof, by a
Lender or by the Administrative Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 Business Days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of that portion of
the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

(f) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

29



--------------------------------------------------------------------------------

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund) within thirty days; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the

 

30



--------------------------------------------------------------------------------

amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event such Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in US Dollars except as expressly provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

31



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal

 

32



--------------------------------------------------------------------------------

and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) the commitment fee shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a); and

(ii) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any
related agreement or any document furnished hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.

(b) In the event that the Administrative Agent and the Borrower each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Revolving Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and the Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Significant Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing will not be reasonably likely to have a Material Adverse
Effect. The Borrower and each Restricted Subsidiary has all requisite power and
authority to carry on its business as now conducted and is duly qualified to
transact business in all jurisdictions where such qualification is necessary, in
each case except where the failure to have such authority, or to be so qualified
will not be reasonably likely to have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and stockholder action. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been obtained or made
and are in full force and effect and (b) will not violate, or constitute a
default under, any provision of applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of the
Restricted Subsidiaries or any order of any Governmental Authority or any
indenture, any material agreement, instrument, judgment or order to which the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
material assets or properties may be bound or affected which would be reasonably
likely to have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by Deloitte & Touche LLP, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
June 30, 2011. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and, in the case of the statements referred to in clause
(ii) above, subject to year-end audit adjustments and the absence of footnotes.

(b) Since December 31, 2010, other than as specifically disclosed in the
Borrower’s filings with the Securities and Exchange Commission, there has been
no event or condition that would be reasonably likely to result in a material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. The Borrower and its Subsidiaries have sufficient
title to, or sufficient and valid interests in, their respective properties to
conduct their business as currently conducted, except where the failure to have
such title or interests will not be reasonably likely to result in a Material
Adverse Effect.

 

34



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. Other than as specifically
disclosed in the Borrower’s filings with the Securities and Exchange Commission:

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would be reasonably likely,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) The financial statements described in Section 3.04 provide certain
information regarding the current and potential obligations arising from various
consent decrees, cleanup and abatement orders, and current or potential
proceedings pertaining to actual or alleged soil and water contamination,
disposal of hazardous wastes, and other environmental matters related to
properties currently owned by the Borrower or its Restricted Subsidiaries,
previously owned properties, and other properties. Since December 31, 2010,
environmental matters have not caused any material adverse change in the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries from that shown by the financial statements prepared as of that
date.

(c) In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the principal properties of the
Borrower and its Restricted Subsidiaries are currently being conducted in
substantial compliance with applicable Environmental Laws except to the extent
noncompliance would not be reasonably likely to result in material adverse
change in the consolidated financial condition of the Borrower and its
consolidated Subsidiaries.

SECTION 3.07. No Defaults. There are no Material Payment Defaults of the
Borrower and its Restricted Subsidiaries under Funded Debt Agreements, other
than Funded Debt Agreements governing an aggregate principal amount of Funded
Debt which is not in excess of $150,000,000.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
be reasonably likely to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or

 

35



--------------------------------------------------------------------------------

Multiemployer Plan or made any amendment to any Plan which, in either case has
resulted or could result in the imposition of a material Lien or the posting of
a material bond or other material security under ERISA or the Code or
(iii) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

SECTION 3.11. Disclosure. All information furnished to the Administrative Agent
and the Lenders in writing prior to the date hereof in connection with the
Transactions (including any formal presentation slides, and in each case as
modified or supplemented by other information furnished to the Administrative
Agent or the Lenders) does not contain any material misstatement of fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Loans
for general corporate purposes of the Borrower and the Subsidiaries (which may
include the repayment of debt, repurchase or redemption of the Borrower’s common
stock, working capital needs, capital expenditures, acquisitions and any other
general corporate purpose).

SECTION 3.13. Margin Stock. No proceeds of any Loan will be used in a manner
that violates any provision of Regulation U or X of the Board.

SECTION 3.14. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement will not be subordinate to, and will rank at least pari passu
with, the claims and rights of any other unsecured creditors of the Borrower
(except to the extent provided by bankruptcy, reorganization, insolvency,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general principles of equity).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This 364-Day Credit Agreement shall become
effective on the date on which the following conditions have been satisfied (or
waived in accordance with Section 10.02) (the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include Telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

36



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Sheppard, Mullin, Richter & Hampton LLP, counsel for the Borrower,
substantially in the form of Exhibit B-1, and (ii) Jennifer C. McGarey, Esq.,
Corporate Vice President and Secretary, substantially in the form of Exhibit
B-2. The Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects, and no Default shall have
occurred and be continuing.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement of all out-of-pocket expenses required to be reimbursed
by the Borrower hereunder.

(f) The Existing Credit Agreement shall have been amended and restated in the
form of the 5-Year Credit Agreement simultaneously with the execution of this
Agreement.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding upon all parties
hereto and following such notice, none of the conditions set forth in this
Section 4.01 shall be of further application.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(other than Sections 3.04(b), 3.06, 3.09 and 3.10) shall be true and correct in
all material respects on and as of the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

37



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year,
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing as to such consolidated financial
statements;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year;

(c) within 105 days following the end of each fiscal year of the Borrower, and
within 60 days following the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.03 as
of the date of the consolidated balance sheet of the Borrower included in such
financial statements and (iii) setting forth a reasonably detailed calculation
of the aggregate combined assets of all Unrestricted Subsidiaries as of the date
of the consolidated balance sheet of the Borrower included in such financial
statements;

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

(e) promptly following any request therefor, subject to restrictions imposed by
any Governmental Authority, such other existing information regarding the
business and financial condition of the Borrower and its Subsidiaries as any
Lender may request through the Administrative Agent.

Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered to each Lender on the date
on which the Borrower posts such reports on the Borrower’s website at
http://www.northropgrumman.com or when such report is posted on the website of
the Securities and Exchange Commission at http://www.sec.gov. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

 

38



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that is reasonably likely to result in a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. Nothing herein contained shall prevent the termination of the
business or existence of any Subsidiary which in the judgment of the Borrower is
no longer necessary or desirable, a merger or consolidation of a Subsidiary into
or with the Borrower (if the Borrower is the surviving corporation) or any
Restricted Subsidiary, the sale of any Subsidiary if in the judgment of the
Borrower such sale is in the interest of the Borrower, or any merger,
consolidation or transfer of assets not prohibited by Section 6.02, so long as
immediately after giving effect to any such transaction, no Default shall have
occurred and be continuing.

SECTION 5.04. Payment of Obligations. The Borrower will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

SECTION 5.05. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self-insurance.

 

39



--------------------------------------------------------------------------------

SECTION 5.06. Inspection Rights. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and subject to restrictions
imposed by any Governmental Authority and customer confidentiality agreements,
and during normal business hours, to visit and inspect its major properties and
to examine its books and records, all at such reasonable times and as often as
reasonably requested, provided that the exercise of rights under this Section
shall not unreasonably interfere with the business of the Borrower and its
Subsidiaries.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
lawful orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
be reasonably likely to result in a Material Adverse Effect.

SECTION 5.08. Incorporation by Reference. If and for so long as any Capital
Markets Agreement evidencing or governing Capital Markets Debt in respect of
which the Borrower or any Person which is then a Guarantor is the primary
obligor or a guarantor contains any covenant limiting Indebtedness of
Subsidiaries (other than any financial ratio covenant limiting consolidated
Indebtedness of the Borrower and not limiting Indebtedness of Subsidiaries to a
greater extent than Indebtedness of the Borrower), such covenant shall
automatically be, and hereby is, incorporated by reference into this Article V
in its entirety as in effect from time to time, mutatis mutandis, with the same
effect as if set forth in full herein (and subject to any applicable periods of
grace or cure which are applied thereto in the relevant Capital Markets
Agreement), with the defined terms used therein, including defined terms used in
other defined terms, having the meanings assigned to them in such Capital
Markets Agreement, but with references in such covenant or in the definitions
employed therein to such Capital Markets Agreement being deemed references to
this Agreement, references to the indebtedness under such Capital Markets
Agreement being deemed references to the Obligations and references to holders
of such Capital Markets Debt being deemed references to the Lenders. As of the
Effective Date, the only Capital Markets Agreement containing terms incorporated
herein by this Section is the Indenture, dated as of October 15, 1994, between
the Northrop Grumman Corporation (now known as Northrop Grumman Systems
Corporation) and The Chase Manhattan Bank (National Association), as Trustee (to
whom The Bank of New York Mellon is successor trustee). If any Capital Markets
Agreement containing a covenant incorporated herein by the preceding sentence
shall terminate, or if no Capital Markets Debt shall be outstanding thereunder,
then such covenant shall be deemed no longer to be incorporated herein (unless
Capital Markets Debt shall again be outstanding under such Capital Markets
Agreement, in which case such covenant shall again be incorporated by reference
herein).

 

40



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;

(c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary, whether or not any Indebtedness secured by such Liens is assumed by
the Borrower or any Restricted Subsidiary;

(d) Liens securing Indebtedness of a Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary;

(e) Liens on assets existing at the time of acquisition of such assets by the
Borrower or a Restricted Subsidiary, or Liens to secure the payment of all or
any part of the purchase price of assets upon the acquisition of such assets by
the Borrower or a Restricted Subsidiary or to secure any Indebtedness incurred
or guaranteed by the Borrower or a Restricted Subsidiary prior to, at the time
of, or within one year after the later of the acquisition, completion of
construction (including any improvements on an existing asset) or commencement
of full operation of such asset, which Indebtedness is incurred or guaranteed
for the purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon, and which Indebtedness may be in the form
of obligations incurred in connection with industrial revenue bonds or similar
financings and letters of credit, bank guarantees, surety bonds or similar
contingent liability instruments issued in connection therewith; provided,
however, that in the case of any such acquisition, construction or improvement,
the Lien shall not apply to any asset theretofore owned by the Borrower or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed or the improvement made is located;

(f) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

 

41



--------------------------------------------------------------------------------

(g) Liens arising by operation of law in favor of any lender to the Borrower or
any Restricted Subsidiary constituting a banker’s lien or right of offset in
moneys of the Borrower or a Restricted Subsidiary deposited with such lender in
the ordinary course of business;

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, obligations in respect of letters of credit, bank guarantees, surety
bonds or similar contingent liability instruments, incurred in the ordinary
course of business;

(i) Liens securing the Obligations and Liens securing the Obligations and any
other Indebtedness of the Borrower and its Subsidiaries on an equal and ratable
basis;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to all or part of the assets which were the subject
of the Lien so extended, renewed or replaced (plus improvements and construction
on such assets); and

(k) other Liens securing Indebtedness; provided that the aggregate principal
amount of all Indebtedness of the Borrower and the Subsidiaries that is secured
by Liens permitted by this clause (k) shall not exceed at any time the greater
of (i) 7.5% of Shareholders’ Equity as of the end of the most recently completed
fiscal quarter and (ii) $1,000,000,000.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not consolidate with or
merge into any other Person, or convey or transfer its properties and assets
substantially as an entirety to any Person, unless: (i) the Borrower or another
solvent corporation that is incorporated under the laws of the United States,
any state thereof or the District of Columbia is the surviving corporation of
any such consolidation or merger or is the Person that acquires by conveyance or
transfer the properties and assets of the Borrower substantially as an entirety;
(ii) if a Person other than the Borrower is the surviving corporation as
described in clause (i) above or is the Person that acquires the property and
assets of the Borrower substantially as an entirety, it shall expressly assume
the performance of every obligation and covenant of this Agreement on the part
of the Borrower to be performed or observed; (iii) immediately after giving
effect to such transaction, no Default shall have occurred and be continuing;
and (iv) if the Borrower is not the surviving or acquiring corporation, the
Borrower shall deliver to the Administrative Agent (and, in the case of clause
(C) below, each Lender), (A) a certificate of a Financial Officer and an opinion
of its General Counsel, each stating that such transaction complies with this

 

42



--------------------------------------------------------------------------------

Section and that all conditions precedent herein provided for relating to such
transaction have been complied with, (B) evidence of authority and legal
opinions in respect of the surviving or acquiring corporation comparable to
those delivered under Section 4.01(b) and reasonably satisfactory to it, and
(C) all documentation and other information in respect of the surviving or
acquiring corporation required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(b) Upon any consolidation by the Borrower with, or merger by the Borrower into,
any Person described in Section 6.02(a)(i) or any conveyance or transfer of the
properties and assets of the Borrower substantially as an entirety to any Person
described in Section 6.02(a)(i), such Person into which the Borrower is merged
or consolidated or to which such conveyance or transfer is made shall succeed
to, and be substituted for, and may exercise every right and power of the
Borrower under this Agreement with the same effect as if such Person had been
named as the Borrower herein, and thereafter, in the case of a transfer or
conveyance permitted by Section 6.02(a), the Borrower shall be relieved of all
obligations and covenants under this Agreement.

SECTION 6.03. Consolidated Debt to Capitalization Ratio. The Borrower will not
permit the ratio of (i) Consolidated Debt to (ii) the sum of Consolidated Debt
and Shareholders’ Equity as of the last day of any fiscal quarter to exceed
65.0%.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of 5 days after written
notice thereof shall have been given to the Borrower by the Administrative
Agent;

(c) the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Administrative Agent any other amount
(other than an amount referred to in clause (a) or (b) of this Article) payable
under this Agreement;

(d) any representation or warranty made by the Borrower or the Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent at the request of the Required
Lenders;

 

43



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;

(f) the Borrower shall fail to perform any covenant or agreement incorporated by
reference by Section 5.08 within the period of grace or cure (if any) provided
by the Capital Markets Agreement from which the applicable covenant or agreement
is incorporated;

(g) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b), (c),
(e) or (f) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);

(h) Funded Debt in an aggregate principal amount which is in excess of
$200,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $200,000,000 shall become due by its
terms and shall not be paid and, in any case aforesaid in this clause (h),
corrective action satisfactory to the Required Lenders shall not be taken within
5 days after written notice of the situation shall have been given to the
Borrower by the Administrative Agent at the request of the Required Lenders;

(i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;

(j) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any case or other
proceeding described in clause (i) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) admit in writing its inability to pay its
debts as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize any of the foregoing;

 

44



--------------------------------------------------------------------------------

(k) (i) a final judgment for the payment of money in excess of $200,000,000,
excluding (A) any amounts covered by insurance as to which the insurance company
shall have acknowledged coverage so long as such insurance company is not a
captive insurance subsidiary of the Borrower and (B) the amount of any judgment
against a Significant Subsidiary that exceeds the fair market value of the
assets of such Significant Subsidiary (but only if neither the Borrower nor any
other Significant Subsidiary is directly or contingently liable therefor), shall
have been entered against the Borrower or any Significant Subsidiary and
(ii) the Borrower or such Significant Subsidiary shall not satisfy the same
within 60 days, or cause execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall be given to the Borrower by the Administrative Agent
at the request of the Required Lenders;

(l) (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $200,000,000 or
(ii) the imposition of withdrawal liability to a Multiemployer Plan involving a
current payment obligation in excess of $200,000,000, which, in either case,
results in an immediately due legal liability in excess of $200,000,000 which
has not been satisfied within 60 days and such failure to satisfy is unremedied
for 5 days after notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of the Required Lenders;

(m) the guarantee of the Guarantor under Article IX shall not be (or shall be
asserted by any Loan Party not to be) valid or in full force and effect except
in connection with a termination of such guarantee in accordance with
Section 9.02 or Section 10.14;

(n) a Change in Control shall occur; or

(o) any Event of Default shall have occurred and be continuing under the 5-Year
Credit Agreement.

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, if
requested by the Required Lenders, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall

 

45



--------------------------------------------------------------------------------

become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Nothing in this
Agreement shall constitute a waiver of any rights or remedies the Lenders may
otherwise have, including setoff rights.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent (and
its successors) as its agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any
applicable law, rule or regulation, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or other Affiliates thereof that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender,

 

46



--------------------------------------------------------------------------------

and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof). The Administrative Agent also may rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof), and may act upon any such statement prior to
receipt of written confirmation thereof. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with, and (unless an Event of Default
of the types described in paragraph (i) or (j) of Article VII has occurred and
is continuing with respect to the Borrower) with the consent of the Borrower,
which consent may not be unreasonably withheld), on behalf of the Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties

 

47



--------------------------------------------------------------------------------

and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or to an
Assignment and Assumption or any other document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of and
consented to each document delivered to, or required to be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the date
on which such Lender becomes a Lender.

It is agreed that the Syndication Agents and the institutions named on the cover
of this Agreement as Joint Lead Arrangers and Joint Bookrunners shall, in their
capacities as such, have no duties or responsibilities under or liability in
connection with this Agreement, but all such Persons shall have the benefit of
the indemnities provided hereunder. None of the Administrative Agent, the
Syndication Agents or such Joint Lead Arrangers and Joint Bookrunners, in their
capacities as such, shall have or be deemed to have any fiduciary relationship
with any Lender.

ARTICLE IX

Guarantee

SECTION 9.01. Guarantee. In order to induce the Lenders to extend credit to the
Borrower hereunder, the Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of the Obligations. The Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any Obligation. This guarantee is subject to release in the manner described in
Section 9.02.

The Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or

 

48



--------------------------------------------------------------------------------

remedy against the Borrower under the provisions of this Agreement or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, the Obligations or any of
the terms or provisions of this Agreement; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Lender to assert any claim or demand or to
enforce any remedy under this Agreement or any other agreement or instrument;
(f) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (g) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Guarantor
or otherwise operate as a discharge of the Guarantor as a matter of law or
equity or which would impair or eliminate any right of the Guarantor to
subrogation.

The Guarantor further agrees that its guarantee hereunder constitutes a promise
of payment when due, subject to applicable periods of grace (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any Lender
or the Administrative Agent to any balance of any deposit account or credit on
the books of any Lender or the Administrative Agent in favor of the Borrower or
any Subsidiary or any other Person.

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

The Guarantor further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of the Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Lender or the Administrative Agent may have at law or in equity against the
Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Guarantor hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent, for
distribution to the Lenders or the Administrative Agent, as appropriate, in cash
an amount equal the unpaid principal amount of such Obligation.

Upon payment in full by the Guarantor of any Obligation of the Borrower, each
Lender shall, in a reasonable manner, assign to the Guarantor, as applicable,
the amount of such Obligation owed to such Lender and so paid, such assignment
to be pro tanto to the extent to which the Obligation in question was discharged
by the Guarantor or make such disposition thereof as the Guarantor shall direct
(all without recourse to any Lender and without any representation or warranty
by any Lender). Upon payment by the Guarantor of any sums as provided above, all
rights of the Guarantor against the Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders.

 

49



--------------------------------------------------------------------------------

SECTION 9.02. Release of Guarantee. Notwithstanding anything in this Agreement
to the contrary, in the event that at any time (a) the Guarantor has no Capital
Markets Debt outstanding, and (b) no other Capital Markets Debt of the Borrower
or any Significant Subsidiary is guaranteed or is required to be guaranteed by
the Guarantor, the guarantee of the Guarantor under this Article IX shall be
automatically released (it being understood that such release will not require
any Lender consent and may occur concurrently with any repayment of Capital
Markets Debt or release of a guarantee of other Capital Markets Debt that
results in the conditions set forth in the preceding clauses (a) and (b) being
satisfied). The Guarantor may also be released from the guarantee set forth in
Section 9.01 in the manner described in Section 10.14. Any release of the
Guarantor pursuant to this Section 9.02 or Section 10.14 shall be irrevocable.
The Administrative Agent shall promptly confirm in writing any release of the
Guarantor pursuant to this Section or Section 10.14 upon the request of the
Borrower.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Telecopy, as follows:

(i) if to the Borrower, to it at Northrop Grumman Corporation, 2980 Fairview
Park Drive, Falls Church, VA 22042, Attention of Assistant Treasurer (Telecopy
No. (703) 846-9605);

(ii) if to the Administrative Agent to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002,
Attention of Loan Services (Telecopy No. (713) 750-2938), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY 10179, Attention of
Aized Rabbani (Telecopy No. (212) 270-5100); and

(iii) if to any other Lender, to it at its address (or Telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

50



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or Telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Each Lender is responsible for providing prompt notice to the Administrative
Agent of any changes to the information set forth in its Administrative
Questionnaire.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Except as set forth in paragraph (c) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders or, with respect to any waiver, amendment or modification of
Article IX hereof, by the Loan Parties and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release the Guarantor from its obligations under Article IX (other than as
provided for in Section 9.02 or Section 10.14), without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

 

51



--------------------------------------------------------------------------------

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 10.02(c) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any assignee identified by the Borrower (with the consent of
such assignee) that is acceptable to the Administrative Agent (and that is not a
Non-Consenting Lender) shall have the right, with the Administrative Agent’s
consent, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Borrower’s request, sell and assign to
such assignee, at no expense to such Non-Consenting Lender (including with
respect to any processing and recordation fees that may be applicable pursuant
to Section 10.04(b)(ii)), all the Commitments and Revolving Credit Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans held by such Non-Consenting Lender and all accrued interest,
accrued fees and other amounts with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 10.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
reimburse (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
(A) the primary syndication of the credit facilities provided for herein through
the Effective Date and (B) the preparation and administration of this Agreement
and any amendments, modifications or waivers of the provisions hereof, in each
case whether or not the Transactions are consummated and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights under or in connection with this Agreement, including
its rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party (including each Arranger) of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (other than Excluded Taxes), including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the arrangement and the syndication of the credit
facilities provided for herein, the execution and delivery of this Agreement or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions, (ii) any Loan or the use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a

 

52



--------------------------------------------------------------------------------

third party or by the Borrower or any Affiliate thereof; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses shall have resulted
from the gross negligence or willful misconduct of such Indemnitee or its
Affiliates, officers, directors, employees, advisors or agents.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, shall have been incurred by or asserted against the Administrative Agent in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor, together with reasonable detail and supporting documentation.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, provided that, (i) except in
accordance with Section 6.02, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer not in compliance with the terms of this Section shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (but only to
the extent expressly provided for in paragraph (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) other than to a Defaulting Lender with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further, that the Borrower, in determining whether to give such consent, may
reasonably consider, without limitation, the financial capability, the financial
rating and location of a proposed assignee and any prior business relationships
between the Borrower and a proposed assignee, provided that such determination
shall be made by the Borrower in good faith and after consideration of all
relevant factors; and

 

53



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Commitment to an assignee that is
a Lender with a Commitment immediately prior to giving effect to such
assignment.

(ii) Each Assignment and Assumption shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws and such
assignee shall maintain the confidentiality of any Information it receives in
accordance with Section 10.12; and

(E) the assignee shall have executed and delivered to the Administrative Agent
and to the Borrower a Confidentiality Agreement.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

54



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and Confidentiality Agreement delivered to it and records of the
names and addresses of the Lenders, and the Commitment of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and (unless the assignee is already a Lender) a Confidentiality
Agreement, the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than a Defaulting Lender (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it) in compliance with this
Section 10.04; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant, and (D) such Lender shall not provide any information to the
Participant concerning the Borrower and its Subsidiaries, the disclosure of
which would be prohibited by Section 10.12, unless the Participant has executed
a Confidentiality Agreement and delivered a copy thereof to the Borrower and the
Administrative Agent and the Borrower has expressly consented to the delivery of
confidential information to such Participant. Subject to paragraph (c) (ii) of
this Section, the Borrower agrees that each Lender shall be entitled to make a
claim against the Borrower on behalf of any Participant to whom it has sold
participations for the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation

 

55



--------------------------------------------------------------------------------

required under Section 2.17(f) shall be delivered to the participating Lender)).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions, the
repayment of the Loans and the Commitments or the termination of this Agreement
or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the

 

56



--------------------------------------------------------------------------------

Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment letter entered into in connection with the credit
facilities established hereunder and any commitment advices submitted in
connection therewith. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by Telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. No Reliance on Margin Stock. Each of the Lenders represents to
the Administrative Agent and the other Lenders that it in good faith is not
relying upon any Margin Stock as collateral in the extension or maintenance of
the credit provided for in this Agreement.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan in
the City of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right of any party to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each of the parties to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

57



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, members, partners, trustees, officers, employees and agents,
including accountants, legal counsel and other advisors (collectively, the
“Representatives”) on a need to know basis (it being understood that any
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms of this Section), (b) to the extent
requested by any regulatory authority (including (i) any self-regulatory
authority, such as the National Association of Insurance Commissioners and
(ii) in connection with a pledge or assignment permitted under
Section 10.04(d)), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to a Confidentiality Agreement executed in favor
of the Borrower, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors)
designated by the Loan Parties to any swap or derivative transaction relating to
the Borrower and its obligations, provided such actual or prospective assignee,
Participant or counterparty first executes and delivers to the Borrower a
Confidentiality Agreement, (g) with the written consent of the Borrower acting
through a Financial Officer or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower, provided that the
Administrative Agent or the applicable Lender shall,

 

58



--------------------------------------------------------------------------------

in connection with any disclosure pursuant to clause (b) or (c) above (other
than disclosure made in the course of a bank examination), give to the Borrower
any notice that it is not prohibited from providing of the requirement of such
disclosure. Each of the Administrative Agent and the Lenders agrees that it
shall be responsible for any breach of this Section that results from the
actions or omissions of its Representatives. For the purposes of this Section.
“Information” means all information received from the Borrower relating to the
Borrower, its Subsidiaries or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Release of Guarantee. In the event of a disposition of all the
capital stock in the Guarantor to a Person other than the Borrower or a
Subsidiary in a transaction not prohibited by any covenant contained in this
Agreement, the Administrative Agent is hereby directed and authorized to take
such action and to execute such documents as the Borrower may reasonably
request, at the Borrower’s sole expense, to evidence or effect the release of
the guarantee by the Guarantor under this Agreement; provided, that a
disposition of the capital stock of the Guarantor will not require or result in
a release of such guarantee under this Section if such disposition constitutes
or occurs as part of a transfer of the assets of the Borrower substantially as
an entirety.

SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance

 

59



--------------------------------------------------------------------------------

with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Borrower contained in this
Section 10.15 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 10.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

SECTION 10.17. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent and the Lenders or their
Affiliates has any fiduciary relationship with or duty to any Loan Party arising
out of or in connection with this Agreement, and the relationship between the
Administrative Agent and the Lenders or any of their Affiliates, on the one
hand, and the Loan Parties, on the other hand, in connection herewith is solely
that of debtor and creditor.

SECTION 10.18. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws,
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws and (iii) it will maintain the confidentiality of any MNPI it receives in
accordance with Section 10.12.

SECTION 10.19. Markit Data. (a) JPMCB, in any capacity, whether in an individual
capacity or as Administrative Agent or as a Lender or otherwise, shall receive
data from Markit with respect to credit default swap spreads and agrees in such
capacity to provide to Persons identified by each Lender and, if JPMCB is no
longer the Administrative Agent, to the Administrative Agent (“Designated
Users”), such data, including any accompanying written notice or supporting
information from Markit (together, the “Markit Data”), via email, log-in or
other means of communication at the discretion of JPMCB. JPMCB shall have all of
the rights, benefits and protections of the Administrative Agent provided for in
Article VIII when acting in such capacity with respect to the provision of any
Markit Data.

(b) For the avoidance of doubt, any Designated User shall only access and use
the Markit Data for the purposes specified in this Agreement on behalf of the
respective Lender or, if applicable, the Administrative Agent and shall be
required by such Lender, and if applicable, the

 

60



--------------------------------------------------------------------------------

Administrative Agent, to comply with the terms of this Section 10.19. Each
Lender and, if applicable, the Administrative Agent, hereby agrees, without
limiting Markit’s or JPMCB’s other rights and remedies, that it is responsible
for and liable for any breach of any of the provisions of this Section 10.19 by
its respective Designated Users.

(c) Each Lender acknowledges that all copyright, database rights, trade marks,
patents, rights of privacy or publicity and other proprietary or intellectual
property rights (including all models, software, data and any materials)
comprised in all or any of the Markit Data, or their provision, and all
enhancements, modifications or additional services thereto, are and will be the
exclusive property of Markit. Except as provided under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMCB (upon Markit’s
written requests to JPMCB) to protect any contractual, statutory and common law
rights in the Markit Data.

(d) Each Lender acknowledges that none of Markit, JPMCB, their respective
affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data. Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMCB,
their respective affiliates or any Data Provider.

(e) None of Markit and its affiliates (except in the event of fraud, gross
negligence or willful misconduct on part of Markit or its affiliates), any Data
Provider or JPMCB and its affiliates shall in any way be liable to any Lender or
any client of any Lender for any inaccuracies, errors or omissions, regardless
of cause, in the Markit Data provided hereunder or for any damages (whether
direct or indirect) resulting therefrom. Without limiting the foregoing, Markit
and JPMCB shall have no liability whatsoever to any Lender or client of a
Lender, whether in contract (including under an indemnity), in tort (including
negligence), under a warranty, under statute or otherwise, in respect of any
loss or damage suffered by such Lender or client as a result of or in connection
with any opinions, recommendations, forecasts, judgments, or any other
conclusions, or any course of action determined, by such Lender or any client of
such Lender, based on the Markit Data. To the extent permitted by law, none of
Markit, JPMCB or their respective affiliates shall be liable for any loss of
profits or revenue or any indirect or consequential losses or damages whatsoever
incurred, whether or not it has been advised in advance of the possibility of
any such loss.

 

61



--------------------------------------------------------------------------------

(f) Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality. Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMCB to each Lender and the Administrative
Agent under this Agreement. Each Lender agrees to hold Markit’s and such third
parties’ confidential information in confidence to the same extent and in the
same manner as such Lender is required to hold the Borrower’s information
confidential pursuant to Section 10.12 hereof and agrees that it will follow
procedures which are intended to put any transferee of such confidential
information on notice that such confidential information may not be used for any
other purposes except as contemplated herein. It is understood and agreed that
in the event of a breach of confidentiality, damages may not be an adequate
remedy and that JPMCB shall be entitled to injunctive relief to restrain any
such breach, threatened or actual. The Lenders and the Administrative Agent are
entitled to disclose and use the Markit Data in the normal course of their
business as it relates to the Agreement, including but not limited to disclosing
such information to ratings agencies, league table providers and prospective
assignees and participants; provided that all communication involving
Information shall be subject to the confidentiality provisions of Section 10.12.

(g) The Borrower acknowledges that each of JPMCB and the other Lenders from time
to time may conduct business with and may be a shareholder of Markit and that
each of JPMCB or the other Lenders may have from the time to time the right to
appoint one or more directors to the board of directors of Markit.

[The remainder of this page has been left blank intentionally]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORTHROP GRUMMAN CORPORATION, as
Borrower,     by  

/s/    Mark A. Caylor

 

 

 

Name: Mark A. Caylor

Title:   Corporate Vice President and Treasurer

 

NORTHROP GRUMMAN SYSTEMS
CORPORATION, as Guarantor,

    by

 

/s/    Mark A. Caylor

 

 

 

Name: Mark A. Caylor

Title:   President and Treasurer

 

JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent,     by  

/s/    Aized A. Rabbani

 

 

 

Name: Aized A. Rabbani

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Abu Dhabi International
Bank                                    

 

    by  

    /s/    David J. Young

 

Name: David J. Young

Title:   Vice President

 

    by  

    /s/    Nagy S. Kolta

 

Name: Nagy S. Kolta

Title:   Executive Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Australia and New Zealand Banking Group Limited    

 

    by       /s/    Robert Grillo  

 

 

Name: Robert Grillo

Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        BANK OF AMERICA, N.A.            

 

    by       /s/    Kenneth Beck  

 

 

Name: Kenneth Beck

Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        THE BANK OF NOVA SCOTIA            

 

    by       /s/    Diane Emanuel  

 

 

Name: Diane Emanuel

Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    

 

    by       /s/    Victor Pierzchalski  

 

 

Name: Victor Pierzchalski

Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        BARCLAYS BANK PLC            

 

    by       /s/    Ben Hickes  

 

 

Name: Ben Hickes

Title:   Authorised Signatory

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Bayerische Landesbank, New York Branch    

 

    by       /s/    Matthew DeCarlo  

 

 

Name: Matthew DeCarlo

Title:   First Vice President

 

 

    by       /s/    Gina Sandella  

 

 

Name: Gina Sandella

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        BNP Paribas                                    

 

    by       /s/    Todd Rodgers  

 

 

Name: Todd Rodgers

Title:   Director

 

    by       /s/    Mary-Ann Wong  

 

 

Name: Mary-Ann Wong

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        The Bank of New York Mellon                    

 

    by       /s/    Jeffrey Dears  

 

 

Name: Jeffrey Dears

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Citibank,
N.A.                                        

 

    by       /s/    Andrew Sidford  

 

 

Name: Andrew Sidford

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Credit Suisse AG, Cayman Islands Branch            

 

    by       /s/    Karl Studer  

 

 

Name: Karl Studer

Title:   Director

 

    by       /s/    Claudia Siffert  

 

 

Name: Claudia Siffert

Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

For and on behalf of

Name of Institution:        DANSKE BANK A/S:                              

 

    by       /s/    Martin Engholm  

 

 

Name: Martin Engholm

Title:   Vice President

 

    by       /s/    Jergen Linnet  

 

 

Name: Jergen Linnet

Title:   Senior Credit Administrator



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        DEUTSCHE BANK AG NEW YORK BRANCH            

 

    by       /s/    Edward D. Herko  

 

 

Name: Edward D. Herko

Title:   Director

 

    by       /s/    Ming K. Chu  

 

 

Name: Ming K. Chu

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        GOLDMAN SACHS BANK USA            

 

    by       /s/    Mark Walton  

 

 

Name: Mark Walton

Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Gulf International Bank Bsc.            

 

    by       /s/    Gregga J. Baxter  

 

 

Name: Gregga J. Baxter

Title:   Senior Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Intesa Sanpaolo S.p.A., New York Branch            

 

    by       /s/    Luca Sacchi  

 

 

Name: Luca Sacchi

Title:   Vice President

 

 

    by       /s/    Francesco Di Mario  

 

 

Name: Francesco Di Mario

Title:   FVP & Head of Credit

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Lloyds TSB Bank plc                    

 

    by       /s/    Windsor Davies  

 

 

Name: Windsor Davies

Title:   Managing Director

 

 

    by       /s/    Deborah Carlson  

 

 

Name: Deborah Carlson

Title:   Senior Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        Mizuho Corporate Bank, Ltd.            

 

    by       /s/    Yasuo Imaizumi  

 

 

Name: Yasuo Imaizumi

Title:   Deputy General Manager

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        MORGAN STANLEY BANK, N.A.            

 

    by       /s/    Sherrese Clarke  

 

 

Name: Sherrese Clarke

Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        The Northern Trust Company                

 

    by       /s/    Brandon Rolek  

 

 

Name: Brandon Rolek

Title:   Vice President

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        PNC BANK, NATIONAL ASSOCIATION

 

    by  

    /s/    Matthew Sawyer

 

Name: Matthew Sawyer

Title:  Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:        THE ROYAL BANK OF SCOTLAND PLC

 

    by  

    /s/    L. Peter Yetman

 

Name: L. Peter Yetman

Title:  Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         STATE STREET BANK AND TRUST COMPANY

 

    by  

    /s/    Juan G. Sierra

 

Name: Juan G. Sierra

Title:  Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         Sumitomo Mitsui Banking Corporation

 

    by  

    /s/    Shuji Yabe

 

Name: Shuji Yabe

Title:  General Manager

 

 

    by  

    /s/    David Kee

 

Name: David Kee

Title:  Joint General Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         SunTrust
Bank                                             

 

    by  

    /s/    David Simpson

 

Name: David Simpson

Title:  Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         UNICREDIT BANK AG, NEW YORK BRANCH

 

    by  

    /s/    Douglas Riahi

 

Name: Douglas Riahi

Title:  Director

 

    by  

    /s/    Annett Guderian

 

Name: Annett Guderian

Title:  Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         U.S. BANK NATIONAL ASSOCIATION

 

    by  

    /s/    Richard J. Ameny, Jr.

 

Name: Richard J. Ameny, Jr.

Title:  Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION 364-DAY CREDIT AGREEMENT

Name of Institution:         WELLS FARGO BANK, NATIONAL ASSOCIATION

 

    by  

    /s/    Scott Santa Cruz

 

Name: Scott Santa Cruz

Title:  Managing Director